                                                                                     FILED
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                        DEC 1O2020
                                    EASTERN DIVISION
                                                                                U. S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF MO
UNITED STATES OF AMERICA,                           )                                  ST. LOUIS
                                                    )
                        Plaintiff,                  )
                                                    )
v.                                                  )       4:20CR00773 SEP/JMB
                                                    )
CINQUE BRANDON,                                     )
                                                    )
                        Defendant.                  )

                                         INDICTMENT

                                         COUNT ONE

The Grand Jury charges that:

     On or about October 21, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                       CINQUE BRANDON,

the Defendant herein, knowingly possessed a fireann, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

and the fireann previously traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

     In violation of Title 18, United States Code, Section 922(g)(l).

                                         COUNT TWO

The Grand Jury further charges that:

     On or about October 21, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                       CINQUE BRANDON,

the Defendant herein, did knowingly and intentionally possess with the intent to distribute a

mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.
        In violation of Title 21, United States Code, Section 84l(a)(l).


                                         COUNT THREE

The Grand Jury further charges that:

      On or about October 21, 2020, in the City of St. Louis, within the Eastern D!strict of

Missouri,

                                       CINQUE BRANDON,

the Defendant herein, knowingly and intentionally possessed with the intent to distribute cocaine

base (crack), a Schedule II controlled substance.

       In violation ofTitle,21, United States Code, Section 841(a)(l).

                                         COUNT FOUR

The Grand Jury further charges that:

      On or about October 21, 2020, in the City of St. Louis, within the Eastern District of

Missouri,

                                       CINQUE BRANDON,

the Defendant herein, did knowingly possess a firearm in :furtherance of a drug trafficking crime

which may be prosecuted in a court of the United States; to wit: possession with intent to distribute

methamphetamine, as charged in Count Two herein, and possession with intent to distribute

cocaine base (crack), as charged in Count Three herein.

       In violation of Title 18, United States Code, Section 924(c)(l).

                                                             A TRUE BILL


                                                              FOREPERSON

JEFFREY B. JENSEN
United States Attorney



JOHN T. BIRD, #37802(MO)
Assistant United States Attorney
